Plaintiff, Artie Cobb, sued defendant, Ruth Morrison in the district court of Craig county alleging that she had been employed by defendant to perform certain clerical duties in the office of defendant and that defendant was indebted to her in the sum of $2080.20 for wages earned during the period of such employment. Issues were joined and the cause was tried to a jury. A verdict was rendered in favor of plaintiff, and from a judgment thereon defendant has appealed. The parties will be referred to as they appeared in the trial court.
But a single issue is presented in this cause and that is an issue of fact. Plaintiff's evidence was to the effect that from June 1, 1933, to November 1, 1934, she was employed by defendant at a salary of six dollars per week; that during said period she was paid the sum of $153.80; that there was a balance due of $280.20. Defendant testified that during the bank holiday in March, 1933, she terminated plaintiff's employment on account of business conditions, but permitted her to remain in the office; that during the period for which suit was brought plaintiff was not employed, but that defendant from time to time voluntarily furnished money to her to meet certain pressing needs. This is a law action and there is evidence which reasonably supports the verdict of the jury. Said verdict has received the approval of the trial court and will not be disturbed on appeal. See Southwest Battery Corp. v. Mann,179 Okla. 463, 66 P.2d 509.
The judgment is affirmed.
Included in the brief of defendant in error is a motion for judgment on the super-sedeas bond. Since there appears to be no good reason for denial of said motion, judgment is accordingly rendered against Ruth Morrison, principal on said bond, and Roy C. Morrison, surety on said bond, in the sum of $280.20, together with interest thereon at the rate of 6 per cent. per annum from March 19, 1936.
OSBORN, C. J., and PHELPS, CORN, GIBSON, and DAVISON, JJ., concur.